Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-33 are allowed.
	Claims 2-33  are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F .2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 2, including  “determining a time duration based on a viewing speed associated with the media control request and based on the received indication of the time point of the first content item; determining based on the time duration a second content item; and causing output of at least a portion of the first content item and second content item ”.  Claim 9,16,19,24,29  presents similar teachings as claim 2.  
	The closest prior art (Carlucci) teaches showing alternate content based on a media control request..  None of these references disclose “determining a time duration based on a viewing speed associated with the media control request and based on the received indication of the time point of the first content item; determining based on the time duration a second content item; and causing output of at least a portion of the first content item and second content item” Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL H HONG/Primary Examiner, Art Unit 2426